Title: To Alexander Hamilton from Isaac Smith, 8 February 1800
From: Smith, Isaac
To: Hamilton, Alexander


          
            Dear Sir
            Trenton Feby. 8th. 1800
          
          I have the painful Task to inform you that my Son Charles Smith Lieutt. in the first united States  Regt. departed this Life on the 30th. last, and has left me childless, being the last of five whom I have lost. May your Children live to close their Parents Eyes, but may it be long—very long before they are called   upon to perform that melancholy Duty.
          His Servant Nathan Bunting was induced to enlist from his long Acquaintance, having formerly served his  Time with him, and his strong personal Attachment to my Son, and his singular and tender Attention to him during his tedious Illness by Night and by Day, is  now very anxious to obtain his Discharge; as his only Inducement to enter into the Army is now ceased forever.    I should be unjust to my Son’s Memory, and a Father’s Feelings if I did  not do every thing in my Power to gratify the reasonable Wishes of a Heart  that does Credit to human Nature tho’ in a humble Line of Life. I wrote to Major Cass, he informs me it is not in his Power to grant  any Indulgence, but gives me Leave to say in his Name, that he has no Objection. My Heart is very particularly interested in this Matter. If consistant with your judgment to release the worthy Fellow, it will  be a singular Favour and Gratification to your respectful humble Servant
          
            Isaac Smith
          
        